723 N.W.2d 872 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Stephen John KARES, Defendant-Appellant.
Docket No. 132094. COA No. 266250.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the July 27, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Shiawassee Circuit Court for a determination of whether defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal with the Court of Appeals, and/or any appropriate post-conviction motions in the trial court, within 12 months of the date of the circuit court's order appointing counsel, in accord with the deadlines in effect at the time defendant was denied counsel. See MCR 7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may, but is not required to, include those issues defendant raised in his application for leave to appeal to this Court.